Title: From Thomas Boylston Adams to Abigail Smith Adams, 20 March 1802
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



Dear Mother.
Philadelphia 20th: March 1802.

Your kind favors of 28th: February & 13th: March, came safe to hand; I thank you for them, and should have sooner acknowledged their receipt, but for the constant sitting of Courts, ever since. I repent, that I have written so much to you and my father, on the subject of myself, since I perceive, that it has produced so much uneasiness & anxiety, not to say more, on my account. It would have been very grateful to me, to have been able to say, in answer to the enquiries, which were addressed to me; give yourselves no concern, on my behalf; I am safe, beyond the reach of apprehension; my business yields me a handsome income, enough & more than enough for all my wants. I could not truly say thus. But I think, the account I gave of myself and my prospects, may have presented rather too gloomy an aspect, and it is incident to all professions, whose profits are contingent, to inspire doubt. I can venture to affirm, that I have done more ostensible business, at the bar, since I opened an office in the fall of 1799 than any one of the same standing, who had no particular patronage; but it has not been a profitable kind of business; it gave considerable employment, but yielded little money.
I cannot answer the language of my father, on this subject. I know his chastenings are meant as kindness, and his experience in life, enables him to dictate lessons of prudence, of assiduity & economy to his children. But what reply can I venture to make, to the conclusion of his letter of the 1st: March. “You have no relations in Philadelphia. You have no friends. Nothing but a consciousness of great & decided superiority of genius, talents, eloquence or knowledge or industry can excuse you for remaining there. Have you these?”
I will only state my case, and leave it to be judged of by any body, who is acquainted with the difficulty of coming forward, at the Bar, at this time. I returned from Europe in the beginning of the year 1799 after an absence of more than four years, during which I had scarcely seen a book, connected with the law; as soon as I conveniently could I got into an Office and re-commenced the study of law; but in less than six weeks I am driven from the theatre of business by apprehension of danger from disease, and am exiled nearly four months, during which period I was more than usually assiduous in my application to books, and prepared myself to begun the practice, with some confidence. I have lost no opportunity since then, of appearing at the bar, in every shape and before the lowest tribunal; but with all this, and much kindness from my friend & former master, I am yet subject to the mortification of avowing to my parents, that I am in no way of making a fortune by my business. The money I have invested in Books, since I commenced practice, exceeds one thousand dollars, and I acknowledge with gratitude, that I have received the greater part of it from my parents. The account which I have yet to render is, that I am not in debt, beyond my perfect ability to pay at any moment, and in answer to my father’s pressing injunction I will promise him, that I will not stay here and run in debt.
I have chosen to address this letter to you, though intended equally for my father’s perusal, and I hope, that I have not deviated from respectful expressions, in any passage of this statement.
I will shortly reply to the other letters, which relate to topicks of a different nature—I have been much gratified with the catalogue of my fathers winter’s reading.
I am very affectionately / Your Son


T B AdamsP. S. I sent a letter, yesterday to my father.
